 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10

11   ELIJAH LEE MILLER,                      Case No. 5:19-cv-00017-JVS (MAA)
12
                          Plaintiff,
            v.                               JUDGMENT
13

14   WEST VALLEY DETENTION
15   CENTER,

16                        Defendant.
17

18         Pursuant to the Order Accepting Findings and Recommendations of

19
     United States Magistrate Judge,

20
           IT IS ADJUDGED that the Complaint and entire action is dismissed

21
     without prejudice.

22

23
     DATED: May 15, 2019

24                                       ____________________________________
25                                                  JAMES V. SELNA
                                           UNITED STATES DISTRICT JUDGE
26

27

28
